Exhibit 10.5

 

LOGO [g563895snap_careered.gif]

June 11, 2013

Lysa Clemens

[Address Redacted]

Dear Lysa,

Welcome to Career Education Corporation. I am pleased to extend an offer to you
for the position of Senior Vice President, Strategic Initiatives with Career
Education Corporation, reporting directly to me. Your start date will be
June 13, 2013 and your position will be based in Schaumburg, IL. This offer is
contingent upon successful completion of reference and background checks as per
our standard protocol for senior officers as well as final approval by our
Compensation Committee. The terms of our offer are as follows:

 

  1. The salary for the position will be $310,000.00 on an annualized basis.

 

  2. You will earn vacation at a rate of 20 days per year.

 

  3. You will be eligible to participate in the benefit programs available to
our employees as soon as you meet the eligibility requirement of each plan.
Eligibility begins on the first day of the month following thirty days of
employment for most of our benefits plans. You will receive information about
the process for enrolling in these benefits, which must be completed within the
first 30 days of employment.

 

  4. You will be eligible to participate in the Annual Incentive Award Program
(AlP) with a target opportunity of 50% of your eligible earnings for the year.
Please note, for 2013 the AlP is designed in such a way that the company must
exceed established performance goals in order to receive a full target payout.
You will be provided with a minimum guaranteed payout of $155,000.00 for 2013.
To be eligible for this bonus, you must be an employee through December 31st of
each bonus year.

 

  5. You will receive a cash sign-on bonus of $ 50,000.00. This payment will be
made within 30 days of your start date and is contingent upon a hire date of
June 13th, 2013. You must pay taxes on the entire bonus amount. If you decide to
leave Career Education Corporation of your own free will within your first year
of employment, you will be required to reimburse Career Education Corporation
the entire amount of your signing bonus.

 

  6. You will receive a Long-term incentive grant equal in value to $155,000.00,
subject to final approval by Career Education’s Compensation Committee. The
grant would consist of 75% of the value in cash settled Restricted Stock Units
(RSUs) and 25% of the value in Stock Options, both with a four year ratable
vesting (25% per year). In consideration of receiving these initial grants, and
as a term and condition of your employment with Career Education, you agree to
be bound by a two year non­ compete agreement, the terms of which will be
contained in the agreements granting the RSUs and Stock Options. This initial
grant will be made as soon as feasible following your start date and in
compliance with regulations established by the Securities and Exchange
Commission and Career Education Corporation’s policies (i.e., an award cannot be
granted during a blackout period).

 



--------------------------------------------------------------------------------

  7. Beginning in 2014, you will be eligible to participate in the Long-Term
Incentive Award Program (LTIP) with a target opportunity of 100% of your base
salary. LTIP awards are made annually, typically during the first quarter.
Participation in the LTIP and awards amounts granted thereunder are subject to
approval annually by the Compensation Committee of the Board of Directors.

 

  8. As a senior officer of the company, you will be subject to the Company’s
Officer Stock Ownership Guidelines which require that you achieve and maintain a
certain level of stock ownership (expressed as a multiple of your base salary).
We believe the guidelines help align the interests of the senior officer team
with those of the Company’s stockholders.

 

  9. You are eligible for our Tier A relocation package. Please see the
relocation policy documents for further details. All terms, agreements and
restrictions apply to the Company Relocation Policy as administered under our
vendor. If you decide to leave Career Education Corporation of your own free
will or based upon termination due to misconduct before one year of employment
from your start date, you will be required to reimburse Career Education
Corporation the entire amount of your relocation cost.

 

  10. This letter contains all agreements, and supersedes all other agreements,
verbal and written, pertaining to your employment with Career Education
Corporation. Employment at Career Education Corporation is at-will and may be
terminated at the will of either you or Career Education Corporation.

Lysa, I am excited to have you join Career Education Corporation, and look
forward to your contributions to our team and to our students.

 

Sincerely, /s/ Scott W. Steffey Scott W. Steffey President & Chief Executive
Officer Career Education Corporation

Accepted and agreed to:

 

/s/ Lysa Hlavinka Clemens     6/13/13     Lysa Hlavinka Clemens     Date  